Exhibit 10 ACCORD AND SATISFACTION AGREEMENT This Accord and Satisfaction Agreement (this “Agreement”) is made on February 21, 2011, between Robert Betty and Feng Brown, individuals with an address at 308 National Road, Exton, Pennsylvania, 19341 (“Creditors”) and ComCam International, Inc., a Delaware corporation with offices located at 1140 McDermott Drive, West Chester, Pennsylvania, 19380 (“Debtor”). SECTION ONE: ACKNOWLEDGEMENT OF EXISTING OBLIGATION On December 30, 2009, Debtor entered into a Share Purchase Agreement (the “Share Purchase”) with the Creditors and Pinnacle Integrated Systems, Inc. (“Pinnacle”). Pursuant to the Share Purchase and the Secured Promissory Note (the “Note”) dated December 30, 2009, between the Creditors and Debtor, the parties acknowledge that Debtor is at present indebted to the Creditors in the sum of eight hundred and fifty five thousand, two hundred and eight dollars, and thirty seven cents ($855,208.37), including accrued interest. Pursuant to the Security Agreement (the “Security”) dated December 30, 2009, between the Creditors and Debtor, the collateral to the Note was recorded with the State of Pennsylvania pursuant to a UCC filing #2009123006909 and the State of Delaware #2009 4179534, covering all of the ownership and assets of Pinnacle, each to be released on full satisfaction of the terms and conditions of the Note. SECTION TWO: AGREEMENT FOR DIFFERENT METHOD OF PAYMENT Debtor and the Creditors desire and agree to provide for the payment of the above-stated indebtedness in accordance with terms and provisions different from, and in substitution of, the terms and obligations of Agreement and the Note. SECTION THREE: CONSIDERATION In consideration of the mutual promises contained in this Agreement, Debtor and the Creditors agree as follows: a.
